DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/9/2022 wherein claim 1  has been amended, claims 4, 10 and 16 have been cancelled and claim 21 has been added.
Claims 1-3, 5-9, 11-15 and 17-21 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 6/9/2022 overcome the rejection of claims 1-3, 5-9, 11-15, 17-20 made by the Examiner under 35 USC 103 over Safir et al. (US2007/0238807) in view of Nashasaki et al (US 2010/0156941), evidenced by Sigma Aldrich: 2-hydroxyethyl methacrylate  and Sigma Aldrich: 2-ethylhexyl methacrylate.  This rejection has been withdrawn as Safir fails to teach a (hydrophilic and non-hydrophilic) monomer having at least two polymerizable groups. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al. (US 2016/0030616)
Nariyuko is directed to hydrophilic antibacterial films for incubators (see title) (see instant claims 6, 12 and 18). The film is to comprise a hydrophilic monomer according to the following formula: 
    PNG
    media_image1.png
    33
    149
    media_image1.png
    Greyscale
(see [0100]), an additional monomer (see [0107]) and an antibacterial agent wherein the ratio of the hydrophilic monomer to the additional monomer is not particularly limited and is preferably from 0.01 to 10 and more preferably from 0.1 to 10 in terms of ease of control of hydrophilicity of the hydrophilized portion (see [0112]). Regarding the hydrophilic monomer, Nariyuki teaches that the hydrophilic monomer is to have a hydrophilic group such as a polyoxyalkylene group having between 2-6 units (see [0091]) and the number of polymerizable groups in the hydrophilic monomer having a hydrophilic group is not particularly limited and is preferably at least two (see [0099]) (see instant claim 1). The additional monomer is not particularly limited and any known monomer having a polymerizable group may be used as appropriate (see [0108]). Additional monomers include multifunctional monomers are also envisaged for use in film such as trimethylol propane triacrylate, tetramethylolmethane tetraacrylate, dipentaerythritol hexaacrylate and pentaerythritol tetraacrylate (see [0111]) (see instant claim 21). Monomers such as trimethylol propane triacrylate and dipentaerythriiol hexaacrylate are understood to not possess a hydrophilic group given the absence of hydrophilic groups being named in the structure. Moreover, these monomers overlap with the second monomers described by instant claim 21. Therefore, Nariyuke teaches a monomer having at least two polymerizable groups and a hydrophilic group and a second monomer (i.e. additional monomer) having at least one (or two or more) polymerizable groups. Regarding the content of the first monomer being from 30-70% (or 30-60%  )by mass with respect to a total mass of the monomer having the at least one polymerizable group, this is encompassed by the generic range taught by Nariyuki (e.g. 0.1-10 hydrophilic to additional) (see instant claims 1 and 2). See MPEP 2144.05(I) regarding obviousness of overlapping ranges. The composition which contains the monomer having the hydrophilic group and the antibacterial agent may contain additional ingredients such as a solvent (water or organic) (see [0145]) (see instant claim 1).
Nariyuki’s antibacterial agent is to include a silver-carrying carrier such as zirconium phosphate (see [0201]) (see instant claim 1). 
As it pertains to instant claims 3 and 9, it is noted that Nariykui does not explicitly teach that their first monomer possesses a lower molecular weight than the second monomer. However, given that the general framework is provided for the inclusion of a first hydrophilic and second non-hydrophilic monomer, it would have been within the skill of an ordinary person to arrive at such a result because there are basically two options for the hydrophilic monomer and additional monomer: either the hydrophilic has a greater molecular weight or it doesn’t. Generally, such differences will not support patentability of the subject matter encompassed by the prior art unless there is evidence indicating such as critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). Further, it is noted that Nariyuki provides guidance as to the hydrophilic structure (see above) as well as additional multifunctional monomers which overlap with the second monomers being currently claimed. One of ordinary skill in the art would be capable of manipulating the generic hydrophilic monomer formula if so desired to yield a monomer having a smaller molecular weight than the additional polymers. 
Regarding instant claims 7, 13 and 19, the hydrophilic antibacterial film of Nariyuki is to have a thickness of 1-10 microns (see claim 14).  10 microns is within the 2-20 microns film thickness instantly claimed. See MPEP 2144.05(I) regarding obviousness of overlapping ranges.
Regarding instant claims 8, 14, 15 and 20, the hydrophilic antibacterial film of Nariyuki is to be applied on to a substrate (an incubator hood) (see claim 1). 
The only difference between Nariyuki and the instant claims is that Nariyuki does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Nariyuki, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Nariyuki's teaching, to arrive at an antibacterial film comprising a silver zirconium phosphate, a first and second monomer and a solvent as required by the instant claims.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nariyuki et al. (US 2016/0030616) as applied to claims 1-3, 6-9, 12-15 and 18-21 above, and further in view of Safir et al. (US 2007/0238807; of record).
Nariyuki fails to teach the solvent as containing an alcohol, wherein the content of the alcohol is 40% by mass or more and less than 100% by mass with respect to a total mass of the solvent.
Safir is directed to water resistant films comprising actives such as antimicrobial agents, biocides and bactericides (see [0077]) (see instant claim 6, 12 and 18). The film is to comprise a monomer having a polymerizable group wherein the monomer includes a hydrophilic monomer such as 2-hydroxyethyl methacrylate (see claim 15) and a hydrophobic monomer such as 2-ethyl hexyl methacrylate (see [0011] and claim 4). Safir’s film, like Nariyuki, is to also include a solvent (see abstract). It is taught that ethanol may be used as a solvent in an amount of about 40% by volume of the solvent vehicle (see [0012, 0073]). Although Safir teaches that the concentration of ethanol may be about 40% “by volume” rather than “by mass” as required by instant claims 5, 11 and 17, it would be expected that the corresponding ranges would be sufficiently close to one another that the outcome would be the same. Thus, it would have been obvious to modify Nariyuki solvent so as to comprise about 40% ethanol with the remainder other solvent such as water as taught by Safir with a reasonable expectation for success in producing an antibacterial film composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “[A]n antibacterial composition comprising: … a monomer having at least one polymerizable group … wherein the monomer having the at least one polymerizable group includes a first monomer having the at least one polymerizable group and a hydrophilic group, and a second monomer having the at least one polymerizable group and having no hydrophilic group….” This is unclear because the claim requires “a” monomer which implies a single monomer but then proceeds to recite that the monomer is actually a combination of a first and second monomer. It appears that the invention desires to include two distinct monomers which would require the use of “a” prior to monomer to be amended to “at least one” or something similar. Clarification is required. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611